Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Status of Claims
This action is in reply to the claims filed on 29 January 2021. Claims 1, 6, 8-11, 15, and 20 were amended. Claims 13 and 14 were cancelled. Claims 21 and 22 were added. Claims 1-12 and 15-22 are currently pending and have been examined.

Claim Objections
Claim 15 is objected to because of the following informalities: in line 32 the claim includes what appears to be a typographical error of a repeated word “using using.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 15-20, and 22 are rejected under 35 USC § 101
Claims 1-12, 15-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving … data related to an individual, wherein the data includes claim data related to a claim for care provided to the individual, demographic data related to demographics of the individual, and provider data related to a provider associated with the care;
identifying historical data related to the individual, or to the provider associated with the claim for the care, and population data associated with the demographics of the individual; and
generating … a prediction based on the identified historical data and population data.
Therefore, the claim as a whole is directed to “predicting a patient’s health”, which is an abstract idea because it is a mental process. “Predicting a patient’s health” is considered to be is a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). Specifically, a doctor can receive information about a patient, including clinical and demographic data, and predict how that information can affect a patient’s health.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a device and multiple systems (first and second systems);
detecting, by the device, a type of the data after receiving the data, wherein the type of the data includes at least one of an image type or a text type;
processing, by the device, the data based on the type of the data using at least one of: an image processing technique for the image type, or a text processing technique for the text type;
applying, by the device, a formatting to the data after processing the data based on the type of the data using the at least one of the image processing technique or the text processing technique;
generating, by the device, a first anonymized signature unique to the individual based on the data relating to the individual;
wherein at least one of the historical data or the population data is received from a second system;
performing, by the device, a comparison of the first anonymized signature to a second anonymized signature generated from at least a first portion of at least one of the historical data or the population data; and 
detecting, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature;
generating, by the device and based on at least a second portion of at least one of the historical data or the population data, a machine learning model to generate a prediction related to the care for the individual or to a value associated with the care for the individual,
using the machine learning model to generate the prediction; and
performing, by the device, one or more actions based on the prediction
The additional element of a device and multiple systems (a first and second system) amounts to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the detecting, processing, and applying steps (elements 2, 3, and 4 in the list above) amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional element of generally generating a machine learning model and using machine learning to make the prediction amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of performing one or more actions based on the predication merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception (see MPEP 2106.05(f)). Finally, the steps of generating a first anonymized signature and performing a comparison to detect matches with other anonymized data only generally links the use of the judicial exception to a particular technological environment or field of use, the field of anonymized healthcare data (see MPEP 2106.05(h)). 
None of these additional elements are sufficient to integrate the judicial exception into a practical application (see the corresponding MPEP sections above). Accordingly, these 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device and multiple systems (a first and second system) amounts to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, the additional elements of the detecting, processing, and applying steps (elements 2, 3, and 4 in the list above) amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Also, these elements amount to appending well-understood, routine, and conventional activity previously known in the industry to the judicial exception (MPEP 2106.05(d)(II), see the examples of “receiving and transmitting data over a network” and “storing and retrieving information in memory.”).  
The additional element of generally generating a machine learning model and using machine learning to make the prediction amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of performing one or more actions based on the predication merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception (see MPEP 2106.05(f)). Finally, the steps of generating a first anonymized signature performing a comparison to detect matches with other anonymized data only generally links the use of the judicial exception to a particular technological environment or field of use, the field of anonymized healthcare data (see MPEP 2106.05(h)).
None of these elements discussed above make the claims amount to significantly more than the judicial exception (see the cited MPEP sections above). Accordingly, claim 1 is ineligible.
Dependent claim 6 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 2, 5, and 7 further recite additional elements that also amount to mere data gathering, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Also, these elements amount to appending well-understood, routine, and conventional activity previously known in the industry to the judicial exception (MPEP 2106.05(d)(II), see the examples of “receiving and transmitting data over a network” and “storing and retrieving information in memory.”). This is not enough to integrate the judicial exception into a practical application. These elements also fail to make the claims amount to significantly more than the judicial exception. Accordingly, claims 2, 5, and 7 are ineligible.
Dependent claims 3 and 4
Dependent claim 22 further recites additional elements (generally recites the use of a “multi-layered artificial neural network processing technique”) that amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the judicial exception into a practical application. These elements also fail to make the claims amount to significantly more than the judicial exception. Accordingly, claim 22 is ineligible.
Claims 8-12 and 15-20 are parallel in nature to claims 1-7. Accordingly claims 8-12 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112).
Regarding claim 1, LePendu discloses a method, comprising:
receiving, by a device and from a first system, data related to an individual (See LePendu [0033] the system can receive patient information from various data sources, including a first system.), 
wherein the data includes claim data related to a claim for care provided to the individual (See LePendu [0024] the data includes electronic medical records, including data associated with comprehensive or focused history and physical exams , demographic data related to demographics of the individual (See LePendu [0025] the EMR non-clinical information includes demographic data.), and provider data related to a provider associated with the care (See LePendu [0024] the data received includes physician’s notes, and examinations performed by physicians, nurses, or allied health professionals. The data can be received from hospitals, clinics, [pharmacies, laboratories, health information exchanges. These are all examples of provider data.); 
detecting, by the device, a type of the data after receiving the data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data.), 
wherein the type of the data includes at least one of an image type or a text type (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data.); 
processing, by the device, the data based on the type of the data (See LePendu [0037] the system prepares unstructured text for natural language processing.) using at least one of: 
an image processing technique for the image type, or 
a text processing technique for the text type (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.);
applying, by the device, a formatting to the data after processing the data based on the type of the data using the at least one of the image processing technique or the text processing technique (See LePendu [0037] the data cleansing process puts the structured data in a standardized format and prepares the unstructured text for natural language processing.); 
identifying, by the device, historical data related to the individual or the provider (See LePendu [0024] the data that can be taken in by the system includes historical data, like medical history or comprehensive history and physical exams. [0045] the prediction model considers the collected data (including the historical data) in making its prediction.), and population data associated with the demographics of the individual (See LePendu [0044] there are multiple different models that can be focused on a certain population. For example, the hospital might want a prediction of the risk levels of all patients admitted with heart disease (i.e. the population is heart disease patients). Therefore, the system receives population data to determine which population model to use.),
wherein at least one of the historical data or the population data is received from a second system (See LePendu [0024] the data received by the system can come from other systems. “The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges….” ;
generating, by the device … , a machine learning model to generate a prediction related to the care for the individual or to a value associated with the care for the individual (See LePendu [0047] the system can periodically retrain a selected predicted model. “The capacity for self-reconfiguration enables the system and method 30 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.” The predictive models are based on populations (e.g. patients admitted with congestive heart failure) and can be trained with updated results based on the historical or population data. Therefore, under the broadest reasonable interpretation of this element, the system in LePendu, during one of its periodic modifications, continuously generates the predictive model using machine learning technologies.),
generating, by the device and using the machine learning model, the prediction based on the historical data and the population data (See LePendu [0045] the predictive model for the population of congestive heart failure patients can look at the patient’s historical information to predict a possibility of readmission or a risk score for the patient. [0047] the prediction models include an artificial intelligence component that uses machine learning technologies.); and
performing, by the device, one or more actions based on the prediction (See LePendu [0049] the results of the prediction model are provided to the hospital .
LePendu does not disclose:
generating, by the device, a first anonymized signature unique to the individual based on the data relating to the individual;
performing, by the device, a comparison of the first anonymized signature to a second anonymized signature generated from at least a first portion of at least one of the historical data or the population data; and 
detecting, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature; and
generating a machine learning model based on at least a second portion of at least one of the historical data or the population data.
Settimi teaches:
generating, by the device, a first anonymized signature unique to the individual based on the data relating to the individual (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that anonymizes the patient. This unique identifier meets the broadest reasonable interpretation of a “first anonymized signature”.);
performing, by the device, a comparison of the first anonymized signature to a second anonymized signature (See Settimi [0024] Cohort reports are generated by  generated from at least a first portion of at least one of the historical data or the population data (See Settimi [0033] the patient cohorts are identified based on applicable historical information. For example, the patient can be matched to a cohort that includes all patients that suffered a particular disease and were treated with a particular medication. Therefore, because the patients in the warehouse database are anonymous, and because they are matched based on patient historical information, the system has some kind of identifier (or signature) for each patient in the cohort that is tied to a particular type of historical data.); and 
detecting, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature (See Settimi [0033] “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex ; and
generating a machine learning model based on at least a second portion of at least one of the historical data or the population data (The remaining information (non-identifying, clinical information), after the anonymization in Settimi [0024], is considered to be a “second portion” of the historical or population data. This information would be what is used in generating the prediction machine learning model disclosed in LePendu).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).

Regarding claim 2, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu further discloses a method, wherein:
detecting the type of the data comprises: detecting the type of the data based on a form of the data or a file extension of the data (See LePendu [0037] the system prepares ,
wherein the form of the data or the file extension of the data indicates that the data is the image type or the text type (See LePendu [0037] the system prepares unstructured text for natural language processing. The “form” of the data being unstructured text, identifies it as “text type”.).

Regarding claim 3, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu further discloses a method, comprising:
anonymizing, after receiving the data, the data by replacing values of particular data elements of the data with anonymizing values (See LePendu [0035] the data must be de-identified under HIPAA regulations. [0039] the system includes a de-identification process).

Regarding claim 4, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu does not further disclose a method, comprising: 
 processing, from the data, information that identifies the individual using an anonymization technique to form an anonymized identifier; and
generating the first anonymized signature based on the data relating to the individual and the anonymized identifier.
Settimi teaches:
processing, from the data, information that identifies the individual using an anonymization technique to form an anonymized identifier (See Settimi [0035] the system includes a de-identification process. Patient data is extracted from an EMR and identifying information is removed, resulting in de-identified information.); and
generating the first anonymized signature based on the data relating to the individual and the anonymized identifier (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that anonymizes the patient. This unique identifier meets the broadest reasonable interpretation of a “first anonymized signature”.).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).

Regarding claim 5
selecting the at least one of the image processing technique or the text processing technique based on the type of the data (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data and selects natural language processing to process that text data.),
wherein the image processing technique is selected for the image type, or the text processing technique is selected for the text type (See LePendu [0037] the natural language processing is a type of text processing, and is selected for the unstructured text.); and
wherein processing the data comprises: processing the data using the at least one of the image processing technique or the text processing technique after selecting the at least one of the image processing technique or the text processing technique (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 7, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu further discloses a method, wherein performing the one or more actions comprises:
performing, after identifying the historical data and the population data, an analysis of the data in a context of the historical data and the population data (See LePendu [0045] the predictive model for congestive heart failure (i.e. the population) may take into ,
wherein the analysis includes at least one of: a scenario analysis, a value analysis for the care, an analysis of a combination of care for the individual, or an analysis of a length of time for care to be provided to the individual (See LePendu [0045] the predictive model uses the selected population and historical data to produce risk scores and predict chance of readmission. The patients with the highest risks are automatically identified so that targeted intervention and care may be instituted (i.e. “analysis of a combination of care for the individual”).); and
populating a set of user interface elements of a user interface with information that identifies a result of the analysis (See LePendu [0049] the results of the predictive model are presented on a dashboard interface (i.e. user interface elements).).

Regarding claim 8, LePendu disclose a device, comprising:
one or more memories (See LePendu [0033] the system can include one or more local memories.); and
one or more processors communicatively coupled to the one or more memories (See LePendu [0034] the system may include one or more computing devices (and computing devices necessarily have processors).), to:
receive, from a first system, data related to an individual (See LePendu [0033] the system can receive patient information from various data sources, including a first system.), 
wherein the data includes claim data related to a claim for care provided to the individual (See LePendu [0024] the data includes electronic medical records, including data associated with comprehensive or focused history and physical exams be a healthcare professional. It also includes medical history, emergency room records, medication administration records, vaccination records, physician’s notes, and pharmaceutical intake information.), demographic data related to demographics of the individual (See LePendu [0025] the EMR non-clinical information includes demographic data.), and provider data related to a provider associated with the care (See LePendu [0024] the data received includes physician’s notes, and examinations performed by physicians, nurses, or allied health professionals. The data can be received from hospitals, clinics, [pharmacies, laboratories, health information exchanges. These are all examples of provider data.); 
detect a type of the data after receiving the data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data.), 
wherein the type of the data includes at least one of an image type or a text type (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data.); 
process the data based on the type of the data (See LePendu [0037] the system prepares unstructured text for natural language processing.) using at least one of: 
an image processing technique for the image type, or 
a text processing technique for the text type (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.);
identify historical data related to the individual or the provider (See LePendu [0024] the data that can be taken in by the system includes historical data, like medical history or comprehensive history and physical exams. [0045] the prediction model considers the collected data (including the historical data) in making its prediction.), and population data associated with the demographics of the individual (See LePendu [0044] there are multiple different models that can be focused on a certain population. For example, the hospital might want a prediction of the risk levels of all patients admitted with heart disease (i.e. the population is heart disease patients). Therefore, the system receives population data to determine which population model to use.),
wherein at least one of the historical data or the population data is received from a second system (See LePendu [0024] the data received by the system can come from other systems. “The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges….” This means that this historical data is received from at least a “second system” connected to one of the cited examples.);
generate … a machine learning model to generate a prediction related to the care for the individual or to a value associated with the care for the individual (See LePendu [0047] the system can periodically retrain a selected predicted model. “The ,
generate, using the machine learning model, the prediction based on the historical data and the population data (See LePendu [0045] the predictive model for the population of congestive heart failure patients can look at the patient’s historical information to predict a possibility of readmission or a risk score for the patient. [0047] the prediction models include an artificial intelligence component that uses machine learning technologies.); and
perform one or more actions based on the prediction (See LePendu [0049] the results of the prediction model are provided to the hospital personnel, such as the intervention coordination team (i.e. providing the results meets the broadest reasonable interpretation of “performing one or more actions based on the prediction”).).
LePendu does not disclose:
generate a first anonymized signature unique to the individual based on the data relating to the individual;
perform a comparison of the first anonymized signature to a second anonymized signature generated from at least a first portion of at least one of the historical data or the population data; and 
detect, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature; and
generate a machine learning model based on at least a second portion of at least one of the historical data or the population data.
Settimi teaches:
generate a first anonymized signature unique to the individual based on the data relating to the individual (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that anonymizes the patient. This unique identifier meets the broadest reasonable interpretation of a “first anonymized signature”.);
perform a comparison of the first anonymized signature to a second anonymized signature (See Settimi [0024] Cohort reports are generated by queries that are executed against the data warehouse system to identify patient cohort groups. A patient cohort group is a type of patient population data. [0024] the system sends de-identified patient information from the Patient care sites (i.e. the individual physicians) to a data warehouse system where the patient data may be analyzed  generated from at least a first portion of at least one of the historical data or the population data (See Settimi [0033] the patient cohorts are identified based on applicable historical information. For example, the patient can be matched to a cohort that includes all patients that suffered a particular disease and were treated with a particular medication. Therefore, because the patients in the warehouse database are anonymous, and because they are matched based on patient historical information, the system has some kind of identifier (or signature) for each patient in the cohort that is tied to a particular type of historical data.); and 
detect, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature (See Settimi [0033] “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex who have particular test results.” Therefore, a match is found between the anonymized identifiers of the patient and the anonymized identifiers of the patient’s in the cohort for a cohort report to be made.); and
generate a machine learning model based on at least a second portion of at least one of the historical data or the population data (The remaining information (non-identifying, clinical information), after the anonymization in Settimi [0024], is considered to be a “second portion” of the historical or population data. This information would be what is used in generating the prediction machine learning model disclosed in LePendu).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).

Regarding claim 9, LePendu in view of Settimi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, when performing the one or more actions, are to:
generate a report related to the prediction and output the report for display after generating the report (See LePendu [0049] the results of the prediction model (i.e. a report) are provided to the hospital personnel, such as the intervention coordination team.)

Regarding claim 10, LePendu in view of Settimi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, when performing the one or more actions, are to:
perform an analysis of the prediction generated using the machine learning model (See LePendu [0045] the predictive model for congestive heart failure may take into account a set of variables when analyzing the data.); and
cause the claim to be approved or denied based on a result of the analysis, or cause the value associated with the care to be adjusted based on the result of the analysis (See LePendu [0045] the predictive model uses the selected population and historical data to produce risk scores and predict chance of readmission. The patients with the highest risks are automatically identified so that targeted intervention and care may be instituted. When a patient is made the highest priority based on the result, the patients “value of care” is adjusted, under the broadest reasonable interpretation of that term.).

Regarding claim 11, LePendu in view of Settimi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, when performing the one or more actions, are to:
perform an analysis of the prediction (See LePendu [0045] the predictive model for congestive heart failure may take into account a set of variables when analyzing the data.); and
generate, based on the analysis, a recommendation related to the care or the value (See LePendu [0045] the predictive model uses the selected population and historical data to produce risk scores and predict chance of readmission. The patients with the highest risks are automatically identified so that targeted intervention and care may be instituted. When a patient is made the highest priority based on the result, the system is recommending a change to a patient’s “value of care,” under the broadest reasonable interpretation of that term.).

Regarding claim 12, LePendu in view of Settimi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors are further to:
perform an analysis of the data in a context of the historical data and the population data after identifying the historical data and the population data (See LePendu [0045] the predictive model for congestive heart failure (i.e. the population) may take into account a set of variables. These variables include clinical and non-clinical history (i.e. historical data).).

Regarding claim 15, LePendu discloses a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device (See LePendu [0034] the system may include one or more computing devices (and , cause the one or more processors to:
receive, from a first system, data related to an individual (See LePendu [0033] the system can receive patient information from various data sources, including a first system.), 
wherein the data includes claim data related to a claim for care provided to the individual (See LePendu [0024] the data includes electronic medical records, including data associated with comprehensive or focused history and physical exams be a healthcare professional. It also includes medical history, emergency room records, medication administration records, vaccination records, physician’s notes, and pharmaceutical intake information.), demographic data related to demographics of the individual (See LePendu [0025] the EMR non-clinical information includes demographic data.), and provider data related to a provider associated with the care (See LePendu [0024] the data received includes physician’s notes, and examinations performed by physicians, nurses, or allied health professionals. The data can be received from hospitals, clinics, [pharmacies, laboratories, health information exchanges. These are all examples of provider data.);
anonymize, after receiving the data and using an anonymization technique, information included in the data that identifies the individual (See LePendu [0035] the data must be de identified under HIPAA regulations. [0039] the system includes a de-identification process);
apply a formatting to the data after anonymizing the information that identifies the individual (See LePendu [0037] the data cleansing process puts the structured data in a standardized format and prepares the unstructured text for natural language processing.);
identify historical data related to the individual, the provider, or historical claims with a similar diagnosis or procedure code as the claim (See LePendu [0024] the data that can be taken in by the system includes historical data, like medical history or comprehensive history and physical exams. [0045] the prediction model considers the collected data (including the historical data) in making its prediction.), and population data associated with the demographics of the individual (See LePendu [0044] there are multiple different models that can be focused on a certain population. For example, the hospital might want a prediction of the risk levels of all patients admitted with heart disease (i.e. the population is heart disease patients). Therefore, the system receives population data to determine which population model to use.),
wherein at least one of the historical data or the population data is received from a second system (See LePendu [0024] the data received by the system can come from other systems. “The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges….” This means that this historical data is received from at least a “second system” connected to one of the cited examples.);
generate … a machine learning model to generate a prediction related to the care for the individual or to a value associated with the care for the individual (See LePendu [0047] the system can periodically retrain a selected predicted model. “The capacity for self-reconfiguration enables the system and method 30 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.” The predictive models are based on populations (e.g. patients admitted with congestive heart failure) and can be trained with updated results based on the historical or population data. Therefore, under the broadest reasonable interpretation of this element, the system in LePendu, during one of its periodic modifications, continuously generates the predictive model using machine learning technologies.),
generate, using the machine learning model, the prediction based on the historical data and the population data (See LePendu [0045] the predictive model for the population of congestive heart failure patients can look at the patient’s historical information to predict a possibility of readmission or a risk score for the patient. [0047] the prediction models include an artificial intelligence component that uses machine learning technologies.); and
perform one or more actions based on the prediction (See LePendu [0049] the results of the prediction model are provided to the hospital personnel, such as the intervention coordination team (i.e. providing the results meets the broadest .
LePendu does not disclose:
generate a first anonymized signature unique to the individual based on the data relating to the individual;
perform a comparison of the first anonymized signature to a second anonymized signature generated from at least a first portion of at least one of the historical data or the population data; and 
detect, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature; and
generate a machine learning model based on at least a second portion of at least one of the historical data or the population data.
Settimi teaches:
generate a first anonymized signature unique to the individual based on the data relating to the individual (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that anonymizes the patient. This unique identifier meets the broadest reasonable interpretation of a “first anonymized signature”.);
perform a comparison of the first anonymized signature to a second anonymized signature (See Settimi [0024] Cohort reports are generated by queries that are executed against the data warehouse system to identify patient cohort groups. A  generated from at least a first portion of at least one of the historical data or the population data (See Settimi [0033] the patient cohorts are identified based on applicable historical information. For example, the patient can be matched to a cohort that includes all patients that suffered a particular disease and were treated with a particular medication. Therefore, because the patients in the warehouse database are anonymous, and because they are matched based on patient historical information, the system has some kind of identifier (or signature) for each patient in the cohort that is tied to a particular type of historical data.); and 
detect, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature (See Settimi [0033] “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex who have particular test results.” Therefore, a match is found between the ; and
generate a machine learning model based on at least a second portion of at least one of the historical data or the population data (The remaining information (non-identifying, clinical information), after the anonymization in Settimi [0024], is considered to be a “second portion” of the historical or population data. This information would be what is used in generating the prediction machine learning model disclosed in LePendu).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).

Regarding claim 16
detect the type of the data based on a form of the data or a file extension of the data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data, with the “form” being unstructured text.),
wherein the form of the data or the file extension of the data indicates that the data is an image type or a text type (See LePendu [0037] the system prepares unstructured text for natural language processing. The “form” of the data being unstructured text, identifies it as “text type”.).

Regarding claim 17, LePendu in view of Settimi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
detect a type of the data after receiving the data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data.); and
process, based on the type of the data, the data using at least one of: an image processing technique, or a text processing technique (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 18, LePendu in view of Settimi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
select the at least one of the image processing technique or the text processing technique based on the type of the data (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data and selects natural language processing to process that text data.),
wherein the image processing technique is selected for an image type, or the text processing technique is selected for a text type (See LePendu [0037] the natural language processing is a type of text processing, and is selected for the unstructured text.); and
wherein the one or more instructions, that cause the one or more processors to process the data using the at least one of the image processing technique or the text processing technique, cause the one or more processors to:
process the data using the at least one of the image processing technique or the text processing technique after selecting the at least one of the image processing technique or the text processing technique (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 20, LePendu in view of Settimi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to detect a type of the data, cause the one or more processors to:
the prediction is related to at least one of: a future care to be provided to the individual, a value associated with the future care, or a likelihood that the claim is a legitimate claim (See LePendu [0045] the prediction model can predict a probability of readmission (i.e. “future care to be provided to the individual”).).


	
	

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112), and further in view of Cohen (U.S. 2018/0068083).
Regarding claim 6, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu further discloses a method, comprising:
generating, based on the prediction and using the machine learning model, a score … (See LePendu [0045] the predictive model can generate risk scores as its result.),
and outputting, after generating the score, information that identifies the prediction and the score (See LePendu [0049] the results of the predictive model are presented on a dashboard interface (i.e. user interface elements).).
LePendu does not disclose:
the score indicating a confidence level of the prediction;
Cohen teaches:
the score indicating a confidence level of the prediction (See Cohen [0246] this system includes a question-answer generation module that produces answers from the neural networked databases to questions related to a patient’s medical history [0259] each answer is generated along with a confidence (for example, a number between 0 and 1, or 1 and 10.);
The method of Cohen is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include confidence levels as taught by Cohen. One of ordinary 

Regarding claim 19, LePendu in view of Settimi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
generate a score based on a result of processing the data using the machine learning model (See LePendu [0045] the predictive model can generate risk scores as its result.), and
generate, after generating the score, the prediction based on the score (See LePendu [0045] the prediction model can predict a probability of readmission (i.e. “prediction related to the care for the individual”).).
LePendu does not disclose:
wherein the score indicates a similarity between the data and the historical data or between the data and the population data;
Cohen teaches:
wherein the score indicates a similarity between the data and the historical data or between the data and the population data (See Cohen [0246] this system includes a question-answer generation module that produces answers from the neural networked databases to questions related to a patient’s medical history [0259] each ;
The product of Cohen is applicable to the product of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include confidence levels as taught by Cohen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to improve the accuracy and standardization of disease screening in those regions where it is common (See Cohen [0004]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112), and further in view of Devries (U.S. 2017/0249445).
Regarding claim 21, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu does not further disclose a method, wherein:
training, based on a first set of data related to at least one of the historical data or the population data, the machine learning model; 
evaluating, after training the machine learning model and based on a second set of data related to at least one of the historical data or the population data, an effectiveness of the training of the machine learning model; 
adjusting, after evaluating the machine effectiveness, the training of the machine learning model; and 
evaluating, after adjusting the machine learning model and based on a third set of data related to at least one of the historical data or the population data, the adjusted machine learning model.
Devries teaches:
training, based on a first set of data related to at least one of the historical data or the population data, the machine learning model (See Devries Fig. 15 and [0104] the data set is split into a training dataset and a validation dataset. The regression model (machine learning model) is fit to the training data set. In other words, the training data set (i.e. “first set of data”) is used to train the model.); 
evaluating, after training the machine learning model and based on a second set of data related to at least one of the historical data or the population data, an effectiveness of the training of the machine learning model (See Devries Fig. 15 and [0104] the data set is split into a training dataset and a validation dataset. The regression model is applied to the validation dataset to calculate a validation error. In other words, the model is evaluated using the validation training set (i.e. “second set of data”).); 
adjusting, after evaluating the machine effectiveness, the training of the machine learning model (See Devries Fig. 15 and [0104] if the resulting validation error is not satisfactory, “adjustments can be made to the processing chain.”); and 
evaluating, after adjusting the machine learning model and based on a third set of data related to at least one of the historical data or the population data, the adjusted machine learning model (See Devries Fig. 15 and [0109] a test data set could be selected from the data, apart from the training dataset and the validation dataset, “in order to get an unbiased (or minimally biased) estimate of the true prediction error for the given dataset.” In other words, the system finally uses a test dataset (i.e. “third set of data”) to evaluate the model.).
The method of Devries is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to using machine learning to make predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include training and evaluating steps as taught by Devries. One of ordinary skill in the art before the effective filing date of the 

Regarding claim 22, LePendu in view of Settimi discloses the method of claim 1 as discussed above. LePendu does not further disclose a method, comprising:
training, training, using at least a third portion of at least one the identified historical data or the population data, the machine learning model based on a multi-layer artificial neural network processing technique.
Devries teaches:
training, using at least a third portion of at least one the identified historical data or the population data (See Devries Fig. 15, [0104], and [0109] the system can train the model using different various different datasets (e.g. training dataset, validation dataset, and testing dataset all from the same initial set of data).), the machine learning model based on a multi-layer artificial neural network processing technique (See Devries [0122] the system can use feed-forward neural networks with one or more hidden layers. Therefore, the system can be based on multi-layer artificial neural network processing technique.).
The method of Devries is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to using machine learning to make predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include the use of multi-layered artificial intelligence as taught by Devries. One of ordinary skill in the art before the effective .


Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. Applicant argues that the claims 1, 8, and 15, as amended, are directed to patent eligible subject matter. This is not persuasive. As discussed above, the additional elements of generally generating a machine learning model and using machine learning to make the prediction amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application or make the claims amount to significantly more than the judicial exception. Including a more specific manner of generating the machine learning model would be a step in the right direction to overcome this rejection (similar to the steps recited in newly added claim 21). As currently presented, independent claims 1, 8, and 15 are directed to ineligible subject matter (as are the dependent claims that depend on these independent claims, other than claim 21).

35 U.S.C. 102 and 103
Applicant’s arguments filed 29 January 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view portions previously cited of the LePendu reference and a newly cited reference Devries (U.S. 2007/0294112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coffman (U.S. Patent No. 10,061,300) teaches the use of three datasets (training set, validation set, and testing set), all taken from the same initial pool, for training a machine learning model. Grindstaff (U.S. 2018/0285691) similarly teaches the use of three datasets (training set, validation set, and testing set), all taken from the same initial pool, for training a machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626